Citation Nr: 1442172	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-33 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.  

2. Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral shoulder (arthritis) disability, to include as secondary to a low back and neck disorder.  

4.  Entitlement to service connection for a low back disorder.  

5.  Entitlement to service connection for a cervical spine disorder.  

6.  Entitlement to service connection for a bilateral shoulder (arthritis) disability, to include as secondary to a back and neck disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 1978 and from October 1978 to June 1986.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina that denied a request to reopen previously denied claims for service connection for a back injury, cervical spine condition, and bilateral shoulder arthritis, to include as secondary to a back and neck condition.  In June 2013, the Veteran had a Video Conference Board hearing before the undersigned Acting Veterans Law Judge at the RO and a transcript of that hearing is of record.  

The issues of entitlement to service connection for a low back condition and bilateral shoulder arthritis, to include as secondary to a back and neck condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  A May 1987 rating decision denied claims for service connection for a low back condition and cervical disc disease, and a September 2004 rating decision denied a claim for service connection for bilateral shoulder arthritis.  The Veteran did not appeal those decisions and the decisions are final.  

2.  Some of the evidence received since the May 1987 and September 2004 rating decisions includes evidence that bears directly and substantially upon the specific maters under consideration, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for a low back condition and bilateral shoulder arthritis, to include as secondary to a back condition and cervical disc disease.  

3.  The Veteran currently has cervical disc disease that is related to an in-service motor vehicle accident in which he sustained a cervical spine injury.  


CONCLUSIONS OF LAW

1.  The May 1987 rating decision which denied service connection for a low back condition and cervical disc disease is final.  38 U.S.C.A. §§ 7104, 4005(c) (1976); 38 C.F.R. § 3.104 (1985).  

2.  The September 2004 rating decision which denied service connection for bilateral shoulder arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

3.  New and material evidence to reopen a claim of service connection for cervical disc disease has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

4.  New and material evidence to reopen a claim of service connection for a low back disorder has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

5.  New and material evidence to reopen a claim of service connection for bilateral shoulder arthritis has been received.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

6.  The criteria for service connection of a cervical spine disability have been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in December 2003, April 2004, August 2007, and January 2008 that also discussed the requirement to submit new and material evidence to reopen the previously denied claim for service connection for a low back disability, cervical disc disease, and bilateral shoulder arthritis.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for a low back condition and cervical disc disease in April 1987, and a claim for a bilateral shoulder condition in December 2003.  A May 1987 rating decision denied service connection for a low back condition and cervical disc disease on the basis that there was no current disability found on examination.  A September 2004 rating decision denied service connection for bilateral shoulder arthritis on the basis that there was no current diagnosis of bilateral shoulder arthritis and no link between the Veteran's post-service complaints of shoulder pain and Veteran's military service.  The Veteran did not timely appeal the May 1987 and September 2004 rating decisions, and no new evidence was received within one year.  Therefore those decisions are final.  38 U.S.C.A. §§ 7104, 7105, 4005(c) (West 2002).  Service connection for a low back condition, cervical disc disease, and bilateral shoulder arthritis may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudications.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  
In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence added to the claims file since the final May 1987 and September 2004 rating decisions includes a nexus opinion for cervical disc disease, evidence of an in-service low back injury and chronic complaints and treatment for low back pain, and a statement from the Veteran during a June 2013 video hearing asserting a claim for service connection for bilateral shoulder arthritis secondary to a back and neck condition.  This new evidence shows a diagnosis of the conditions and links the Veteran's current conditions to his military service and/or service-connected disability.  This evidence is material in that it speaks directly to the bases on which the claims were previously denied.  The Board is aware that the regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this case, the Board finds that the new evidence added to the record since the final May 1987 and September 2004 rating decisions relates to unproven elements of the previously denied claims, and raises a reasonable possibility of allowance of the claims.  

Accordingly, the Board finds that new and material evidence has been submitted and the claims for service connection for a low back condition and bilateral shoulder arthritis are reopened, to that extent only.  Annoni v. Brown, 5 Vet. App. 463 (1993).  With regards to the claim for service connection for a cervical disc disease, the claim is reopened.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Shedden v. Principi, 281 F.3d 1163 (2004).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Buchanan v. Nicholson, 451 F.3d 1337 (2006).  

The Veteran contends that his currently diagnosed cervical disc disease resulted from injuries sustained in an in-service motor vehicle accident.  His service personnel records confirm that he sustained a cervical spine injury in service after being involved in a motor vehicle accident that required hospitalization and traction.  The Veteran's post-service treatment records are replete with complaints of and treatment for neck pain.  The Veteran has consistently reported neck pain that had onset in service.  Additionally, the Veteran has a current diagnosis of cervical disc disease.  

A July 2013 opinion from the Veteran's primary care doctor at Hampton VAMC reflects that the examiner opined that given the Veteran's in-service history of cervical spine injury, x-rays, an MRI, and a current diagnosis of cervical disc disease, it is as least as likely as not that the Veteran's current cervical problems are related to the 1981 in-service motor vehicle accident.  The Board finds the opinion adequate.  There is no contrary opinion, and the examiner based the opinion on a thorough review of the Veteran's VA records, in-service treatment records, medical evidence, and current disability.  

Moreover, the Board finds that the Veteran's statements regarding continuity of symptomatology are credible.  He has asserted continued neck pain since his discharge from service, and the medical records note consistent treatment for neck pain.  At the Veteran's hearing he also testified that he has suffered with continuous neck pain since the in-service accident.  

The Board finds the medical evidence of record, and the Veteran's competent reports of ongoing neck pain, demonstrate that it is at least as likely as not that cervical disc disease was incurred in service.  Consequently, the Board concludes that service connection for cervical disc disease is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the claim for service connection for cervical disc disease is reopened.  

Service connection for cervical disc disease is granted.  

New and material evidence having been received, the claim for service connection for a low back condition is reopened.  To that extent only, the claim is allowed.  

New and material evidence having been received, the claim for service connection for bilateral shoulder arthritis is reopened.  To that extent only, the claim is allowed.  


REMAND

A remand is necessary so that VA can fulfill the duty to assist the Veteran in obtaining evidence to substantiate claims of entitlement to service connection for a low back disability and bilateral shoulder arthritis, to include as secondary to a low back and neck condition.  38 U.S.C.A. 5103A (West 2002 & Supp. 2013), 38 C.F.R. 3.159(c) (2013).  That duty includes assisting the Veteran in obtaining relevant evidence identified by the Veteran.  38 C.F.R. 3.159(c) (2013).  

With regard to the claim for service connection for a low back condition, a review of the Veteran's service treatment records shows that he suffered a contusion of the lumbar spine in the 1981 in-service motor vehicle accident.  The Veteran also contends, and service treatment records note, that he re-injured his low back in service in 1984 while constructing tents.  Post-service treatment records additionally reveal several complaints of and treatment for low back pain.  However, despite the Veteran's in-service injury and post-service treatment, he has not been afforded a VA examination or opinion to assess any current disability or link to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the case must be remanded for a VA examination and etiological opinion.  

With regard to the claim for bilateral shoulder arthritis, the Veteran contends that he injured his shoulders in the 1981 in-service motor vehicle accident.  In the alternative, he contends that his bilateral shoulder arthritis is secondary to his cervical disc disease and/or his low back condition.  At his June 2013 hearing, the Veteran testified that he began having shoulder issues in 2005.  Post-service treatment records note that the Veteran has a multitude of complaints of pain that radiates from his neck into his shoulders and arms, and tingling in his wrists.  He also reports shoulder pain when he lifts his arms above his head.  He has a current diagnosis of shoulder arthralgia.  Therefore, based on the Veteran's claim of secondary service connection for bilateral shoulder arthritis, and a current diagnosis of a shoulder disability, the Veteran should also be afforded a VA examination to assess any current shoulder disability and its link to service and/or a service-connected disability.  

Lastly, at the Veteran's hearing he testified that he has obtained treatment for his conditions on appeal from private physicians, and a review of the record shows those treatment records may not be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran an additional VCAA notice letter in connection with his claim for service connection for a bilateral shoulder arthritis condition.  Specifically, the letter should notify him of the evidence necessary to substantiate the claim on a secondary basis.  

2.  Obtain and associate with the claims file all outstanding VA treatment records related to the Veteran's treatment for his claimed low back and bilateral shoulder conditions that are not already of record.  

3.  Contact the Veteran and request he identify all private medical providers who have treated him for his low back and bilateral shoulder conditions.  For each provider identified, the Veteran should be requested to complete and sign a separate VA Form 21-4142, Authorization and Consent to Release Information to VA, and arrangements should thereafter be made to obtain the Veteran's treatment records from these facilities.  A response, negative or positive, should be associated with the claims file.  

4.  After obtaining the above records, schedule the Veteran for a VA lumbar spine examination.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should consider the Veteran's reports of his in-service injuries and subsequent symptoms.  The examiner should provide the following information:  

(a) Diagnose all back disabilities found.  

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that any current back disability is due to the Veteran's service, to include the in-service motor vehicle accident, or injury during the process of constructing tents.  

5.  Schedule the Veteran for a VA examination with an appropriate examiner to assess any bilateral shoulder condition.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:  

(a) Identify all diagnosed bilateral shoulder conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral shoulder condition is related to the Veteran's active service.  

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral shoulder condition was caused by the Veteran's service-connected cervical disc disease or any other service-connected disability.  

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral shoulder condition is aggravated by the Veteran's service-connected cervical disc disease or any other service-connected disability.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2013).  

6.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


